Title: From Thomas Jefferson to William Davies, 9 April 1781
From: Jefferson, Thomas
To: Davies, William



Sir
Apr. 9. 1781.

I beleive it will be necessary for us to begin to register our people in captivity with the enemy, in order that we may be enabled on all exchanges to give preference according to turn: which is certainly just whether a person be exchanged as a souldier, a sailor, or a citizen. I therefore have recommended to the bearer John Wood to enter his name with you, time of captivity, denomination (that is Whether Souldier, Sailor or Citizen) whether on parole, and where. It should be noted that tho’ an officer in Georgia, yet being taken not on military command, he did not make known his military character, but gave a parole as a common passenger. As a citizen too he seems not to have annexed himself to this state when he was taken. I am with much respect Sir Your most obedt. servt

Th: Jefferson

